                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
_____________________________________________________________________________________

UNITED STATES OF AMERICA,

                                       Plaintiff,                    SCHEDULING ORDER
       v.
                                                                         18-cr-166-wmc
JOSEPH HARPER, et al.,

                                 Defendants.
______________________________________________________________________________________

       The court sets the following schedule:

       1) In response to a defendant’s Rule 16 demand, the government has already provided

its required disclosures and has a continuing disclosure obligation throughout this case. The

government and its agents are ordered to preserve rough notes and similar data compilations for

possible disclosure later in this case. Pursuant to Rule 12, the government reports that it intends

to use all disclosed evidence in its case-in-chief at trial.

       2) Defendants must file and serve any pretrial motions and discovery requests not later

than noon, April 12, 2019. Pursuant to 18 U.S.C. § 3161(h)(7), time from the arraignment

until the deadline to file pretrial motions is excluded from the speedy trial clock regardless

whether motions are filed. The ends of justice and the Sixth Amendment require that defendant

and defense counsel receive adequate time to review the government’s disclosures, investigate

this case, then make tactical decisions whether to file motions and which motions to file. Briefs

need not accompany motions. To obtain an evidentiary hearing on a motion, a defendant must

ask for it in the caption of each such motion and must submit admissible facts establishing a

prima facie entitlement to the relief requested. See U.S. v. Edgeworth, 889 F.3d 350.
       3) The pretrial motion hearing and any evidentiary hearing shall be April 19, 2019 at

9:30 a.m. The court will rule on each motion or set it for briefing in consultation with the

parties. Unless the court is taking evidence on a dispositive motion, a defendant may waive his

or her presence at the preliminary pretrial conference.

       4) Deadlines to disclose expert witnesses: Government: May 17, 2019

                                                        Defendants: June 14, 2019

       5) Submissions for the final pretrial conference, namely proposed voir dire questions,

jury instructions and motions in limine must be filed and served not later than June 21, 2019.

       6) The final pretrial conference shall be June 28, 2019 at 10:00 a.m. A defendant may

waive his or her presence at the final pretrial conference.

       7) The final hearing before the trial judge shall be July 9, 2019 at 3:00 p.m. Defendants

and trial counsel must attend this hearing.

       8) Jury selection and trial shall begin July 22, 2019 at 9:00 a.m. The predicted trial

length is two weeks. The parties are jointly responsible for alerting the clerk of court forthwith

if a jury need not be called.




       Entered this 8th day of February, 2019.

                                              BY THE COURT:

                                              /s/

                                              STEPHEN L. CROCKER
                                              Magistrate Judge




                                                    2
